TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00227-CR



                                  Bryan Leslie Hurt, Appellant

                                                 v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 53318, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Bryan Leslie Hurt seeks to appeal from a judgment of conviction for deadly conduct.

The trial court has certified that Hurt waived his right of appeal. The appeal is dismissed. See Tex.

R. App. P. 25.2(d).




                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: May 16, 2005

Do Not Publish